DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 7/9/2021 has been entered. Claims 1-20 remain pending in the application and rejected. 

Response to Arguments
Applicant’s arguments on pages 6-7 with respect to claims 1-20 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Li (US PGPub 2009/0249423) in view of Cronin (US PGPub 2009/0172543) and in further view of Hunt (US PGPub 2009/0158326).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PGPub 2009/0249423) in view of Cronin (US PGPub 2009/0172543) and in further view of Hunt (US PGPub 2009/0158326).

Regarding claims 1, 15 and 20, Li teaches a method for an improved seek mechanism in a media location browsing interface (Li, see abstract, A method, a device and a system for implementing seeking play of stream media are provided), comprising:
receiving a request to play a media stream from a client device (Li, see paragraph 0027, A seeking play request is sent to a stream media server);
identifying a plurality of key frames of the media stream using a processor at a streaming server, wherein the plurality of key frames are transmitted from the streaming server for presentation in a key frame display in the media location browsing interface of the client device (Li, see paragraph 0029, The preview key frames for seeking play sent from the stream media server are received and stored according to a predefined buffer capacity range).

Li teaches the above yet fails to teach the plurality of key frames corresponding to locations along the media stream for display as a plurality of thumbnails at the client device, the plurality of key frames being transmitted before a seek request is received from the client device; transmitting the media stream from the streaming server to the client device, wherein the client device presents key frames in the key frame display, wherein the key frame display is configured to transition freely based on user input at the client device; wherein the client device receives a seek request to play the media stream from a seek location, wherein the seek location corresponds to one of the plurality of key frames, wherein playback of the media stream begins at the seek location.
Then Cronin teaches the plurality of key frames corresponding to locations along the media stream for display as a plurality of thumbnails at the client device (Cronin, see paragraph 0028, Each thumbnail 210-216 corresponds to a particular location of video content being displayed in portion 202. These locations refer to temporal locations in the video content), the plurality of key frames being transmitted before a seek request is received from the client device (Cronin, see paragraph 0017, Video content 106 and thumbnails 108 can be received as part of the same communication streams);
transmitting the media stream from the streaming server to the client device, wherein the client device presents key frames in the key frame display (Cronin, see paragraph 0015, Video content display module 114 receives video content 106. Navigation bar display module 104 optionally receives a series of thumbnails 108 corresponding to video content 106 and video content 116), wherein the key frame display is configured to transition freely based on user input at the client device (Cronin, see paragraphs 0021 and 0022, The thumbnails are arranged in a particular sequence based on the timeline of video content 116. The thumbnails are displayed in the navigation bar in order of their appearance in the thumbnail sequence);
wherein the client device receives a seek request to play the media stream from a seek location, wherein the seek location corresponds to one of the plurality of key frames (Cronin, see paragraph 0029, The user is also able to select a particular thumbnail in the navigation bar and cause playback of the video content being displayed in portion 202 to jump to the location corresponding to the selected thumbnail), wherein playback of the media stream begins at the seek location (Cronin, see paragraph 0032, Playback of the video content then begins at the location corresponding to the selected thumbnail).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with thumbnail navigation bar for video of Cronin, because doing so would make Li more efficient in allowing a user to rewind or fast forward through the video at different speeds so that the user can go forwards or backwards through the video quickly (Cronin, see paragraph 0001).

Li in view of Cronin teaches the above yet fails to teach wherein the seek request comprises a user input that causes a thumbnail of the plurality of thumbnails corresponding to the one of the plurality of key frames at the seek location to move to a center key frame image.
Then Hunt teaches wherein the seek request comprises a user input that causes a thumbnail of the plurality of thumbnails corresponding to the one of the plurality of key frames at the seek location to move to a center key frame image (Hunt, see paragraph 0087, Referring now to FIG. 4B, during a fast forward operation, image 404A disappears and appears to have moved off the screen to the left. Image 404B replaces image 404A and concurrently the image in position 406 moves leftward to position 401 to replace image 404B. Image 408 moves leftward into the second .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Cronin with trick play of streaming media of Hunt, because doing so would make Li in view of Cronin more efficient in facilitating in a data processor that enable simulated fast forward and rewind motion through a streaming media file without requiring the processor to download the entire streaming media file before beginning a trick play mode (Hunt, see paragraph 0013).

Regarding claims 2 and 16, Li in view of Cronin and Hunt teaches wherein the seek request includes receiving user input (Cronin, see paragraph 0029, The user is also able to select a particular thumbnail in the navigation bar and cause playback of the video content being displayed in portion 202 to jump to the location corresponding to the selected thumbnail).

Regarding claim 10, Li in view of Cronin and Hunt teaches wherein the media stream is a video stream (Cronin, see paragraph 0013, A thumbnail navigation bar for video is discussed herein).



Regarding claim 12, Li in view of Cronin and Hunt teaches wherein the mobile device communicates with the streaming server over a wireless network (Cronin, see paragraph 0016, Remote sources can make content 106 and/or thumbnails 108 available via any of a variety of transmission media, such as one or more of the Internet, a wide area network (WAN), a local area network (LAN), a wireless network, a telephone network, an intranet, a terrestrial analog or digital signal, a cable system, a satellite system, and so forth).

Regarding claim 13, Li in view of Cronin and Hunt teaches wherein the key frames are downloaded to the client device prior to the seek request (Li, see paragraph 0029, The preview key frames for seeking play sent from the stream media server are received and stored according to a predefined buffer capacity range).

Claim 3-9 and 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US PGPub 2009/0249423) in view of Cronin (US PGPub 2009/0172543) and Hunt (US PGPub 2009/0158326), and in further view of Schmidt (US PGPub 2014/0380376).

Regarding claims 3 and 17, Li in view of Cronin and Hunt fails to teach further comprising pausing playback of the media stream at a paused playback location and displaying a paused image corresponding the paused playback location when the media location browsing interface is displayed.
Then Schmidt teaches further comprising pausing playback of the media stream at a paused playback location and displaying a paused image corresponding the paused playback location when the media location browsing interface is displayed (Schmidt, see paragraph 0067, if an iOS compliant client player device 110 issues a pause request, the client player device continues to download segments or chunks to fill it's playback buffer to about 50 seconds of temporal depth, and when play is resumed, the transcoder 104 must restart from and continue transcoding it's paused state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Cronin and Hunt with a method of streaming video of Schmidt, because doing so would make Li in view of Cronin and Hunt more efficient in providing improved system for transcoding CPT data into HLS-compliant and similar protocols (Schmidt, see paragraph 0014).

Regarding claims 4 and 18, Li in view of Cronin and Hunt fails to teach wherein the media location browsing interface includes a key frame display navigable by user action, and a progress indicator displaying a relative location of the key frame display along the media stream.
wherein the media location browsing interface includes a key frame display navigable by user action, and a progress indicator displaying a relative location of the key frame display along the media stream (Schmidt, see paragraph 0011, Streaming also allows the viewer to navigate any point in the media program (even to a temporal point after the current playback position) via navigation requests received from the media player).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Cronin and Hunt with a method of streaming video of Schmidt, because doing so would make Li in view of Cronin and Hunt more efficient in providing improved system for transcoding CPT data into HLS-compliant and similar protocols (Schmidt, see paragraph 0014).

Regarding claims 5 and 19, Li in view of Cronin and Hunt fails to teach wherein the media location browsing interface includes a smart seek feature, wherein selection of the smart seek feature initiates navigation to a prior viewing location in the media stream.
Then Schmidt teaches wherein the media location browsing interface includes a smart seek feature, wherein selection of the smart seek feature initiates navigation to a prior viewing location in the media stream (Schmidt, see paragraph 0011, Streaming also allows the viewer to navigate any point in the media program (even to a temporal point after the current playback position) via navigation requests received from the media player).


Regarding claim 6, Li in view of Cronin, Hunt and Schmidt teaches wherein the smart seek feature includes a button that can be selected by a user at the client device (Cronin, see paragraph 0029, The user is also able to select a particular thumbnail in the navigation bar and cause playback of the video content being displayed in portion 202 to jump to the location corresponding to the selected thumbnail).

Regarding claim 7, Li in view of Cronin, Hunt and Schmidt teaches wherein the smart seek feature is activated by user action, wherein the user action includes swiping across a display associated with the client device (Cronin, see paragraph 0013, The user is able to scroll through the thumbnails in the navigation bar, moving forwards and/or backwards through the thumbnails).

Regarding claim 8, Li in view of Cronin and Hunt fails to teach wherein the media stream is playing at an initial location at the time of the seek request; and further comprising: identifying intermediate key frames between the initial location and the seek location; and displaying the intermediate key frames at the client device before beginning playback of the media stream at the seek location.
wherein the media stream is playing at an initial location at the time of the seek request; and further comprising: identifying intermediate key frames between the initial location and the seek location (Schmidt, see paragraph 0057, The client seek request is a request to play the CPT stream beginning at a temporal location selected by the client device 110. In response to the request, the gateway 100 searches to find the I-frame nearest the selected temporal location, as shown in block 212, and generates further (new) HLS files beginning at the nearest I-frame of the native CPT media stream, as shown in block 214); and displaying the intermediate key frames at the client device before beginning playback of the media stream at the seek location (Schmidt, see paragraph 0057, these new chunks are thereafter transmitted to the client device 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Cronin and Hunt with a method of streaming video of Schmidt, because doing so would make Li in view of Cronin and Hunt more efficient in providing improved system for transcoding CPT data into HLS-compliant and similar protocols (Schmidt, see paragraph 0014).

Regarding claim 9, Li in view of Cronin and Hunt fails to teach wherein the key frames are I-frames.
Then Schmidt teaches wherein the key frames are I-frames (Schmidt, see paragraph 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Cronin with a method of .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US PGPub 2009/0249423) in view of Cronin (US PGPub 2009/0172543) and Hunt (US PGPub 2009/0158326), and in further view of Calhoun (US PGPub 2013/0290846).

Regarding claim 14, Li in view of Cronin and Hunt fails to teach wherein the key frames representing locations along the media stream are lower resolution images of reference key frames associated with regular playback of the media stream.
Then Calhoun teaches wherein the key frames representing locations along the media stream are lower resolution images of reference key frames associated with regular playback of the media stream (Calhoun, see paragraph 0021, Multiple media segments may be identified using snapshots on a timeline, displayed as thumbnails in grid, depicted in short segment sequences on a mosaic, provided in a list, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Cronin and Hunt with search-based navigation of media content of Calhoun, because doing so would make Li in view of Cronin and Hunt more efficient in providing to allow for improved media content navigation (Calhoun, see abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457